Citation Nr: 1621171	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  06-37 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly.

2. Entitlement to service connection for foot problems. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke




INTRODUCTION

The Veteran had active duty from June 1972 to June 1974.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In June 2015, the Board remanded the claim of entitlement to a disability rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly for additional development and adjudicative action.

As was noted in the June 2015 remand, in the Veteran's December 2006 VA Form 9 regarding the claim of entitlement to a disability rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly, the Veteran requested a hearing before a Veterans Law Judge of the Board sitting at the RO (Travel Board hearing). In April 2007, the Veteran withdrew his Travel Board hearing request and requested a videoconference hearing instead. Prior to making any determination, in April 2014, the Board sent a letter to the Veteran to clarify whether he still requested a hearing before the Board. He was informed that if he did not respond within 30 days, the Board would assume he did not want a hearing. He did not respond. Therefore, the Board deems the Veteran's hearing request withdrawn. See 38 C.F.R. §§ 20.702(e), 20.704(e).

When the Veteran's claim was last before the Board, the issue of entitlement to service connection for an acquired psychiatric disorder was on appeal. After the Board's June 2015 remand, the RO granted the Veteran's claim and assigned a 100 percent disability rating. Therefore, this issue is no longer on appeal. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

With respect to the claim of entitlement to a disability rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly, the remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

With respect to the claim of entitlement to service connection for foot problems, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's July 2014 and June 2015 remands, it instructed the AOJ to re-adjudicate the Veteran's claim of entitlement to a disability rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly and to specifically consider whether the Veteran is entitled to separate ratings for his cirrhosis under Diagnostic Code 7312 and for his hepatitis C under Diagnostic Code 7354. The AOJ failed to specifically consider whether the Veteran is entitlement to separate ratings for cirrhosis and hepatitis C.

Entitlement to service connection for foot problems was denied in an April 2009 rating decision.  Upon further review of the file, the Board found that although the Veteran submitted a notice of disagreement in July 2009, which included "feet," the statement of the case provided to him in June 2011 only addressed the other two issues identified in the NOD (hypertension and hearing loss). Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1. Re-adjudicate the Veteran's claim of entitlement to a disability rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly. The AOJ should specifically consider whether the Veteran is entitled to separate ratings for his cirrhosis under Diagnostic Code 7312 and for his hepatitis C under Diagnostic Code 7354. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate amount of time should be allowed for a response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

2. Issue a Statement of the Case to the Veteran regarding the April 2009 denial of entitlement to service connection for foot problems and follow all appropriate appellate proceedings thereafter. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

